Citation Nr: 1808336	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-28 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing conducted by the undersigned in November 2017.  A transcript of this hearing has been associated with the Veteran's claims file.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record. 

The Veteran originally filed a claim in April 2011 for entitlement to service connection for coronary artery disease (CAD).  As will be discussed further below, the evidence of record includes heart disabilities other than CAD and at his November 2017 Board hearing, the Veteran indicated that he was diagnosed with heart disease.  The Veteran's claim has therefore been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim on appeal, the Board finds that further development is necessary prior to appellate review.  

Additionally, the Veteran underwent a VA examination in February 2012 to determine whether the Veteran had a diagnosis of ischemic heart disease.  In an April 2012 addendum opinion, the VA examiner indicated that there was no objective evidence to support a diagnosis of ischemic heart disease.  However, the examination disclosed diagnoses of diastolic dysfunction and left ventricular hypertrophy.  Also, VA treatment records note that in January 2010 it was recommended that the Veteran take daily low dose aspirin (ASA 81 mg) for heart protection, and that the Veteran had heart issues in September 2010.  However, no comment or etiology opinions were provided regarding any other heart diagnoses.  As the evidence shows that the Veteran has other possible heart diagnoses, the Board finds that a new VA examination is necessary in this case.  

The record reflects that the Veteran receives VA treatment; however, the most recent VA treatment records contained in the Veteran's file are from December 2016.  Therefore, upon remand, updated VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

2.  Obtain and associate with the claims file VA treatment records from December 2016 to the present.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his claimed heart disability.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

Following an examination of the Veteran and a review of the claims file, the examiner is asked to respond to the following:

A)  Clearly identify all current chronic disability(ies) of the heart, including ischemic heart disease, that have existed since April 2011.  

B)  If ischemic heart disease is not diagnosed, then, with respect to any other diagnosed heart related disability, including diastolic dysfunction and left ventricular hypertrophy, render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosed disability is related to the Veteran's service, to include exposure to herbicide agents while serving in-country in Vietnam? 

The examiner must provide a complete rationale for any opinion expressed.  When providing an opinion, the examiner must review and discuss any pertinent evidence of record, to include the medical records and the Veteran's statements.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

